105 F.3d 649
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Richard M. HIRSCHFELD, Defendant--Appellant.
No. 96-6188.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 12, 1996Decided:  January 9, 1997

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-90-142, CA-95-1089-2)
Richard M. Hirschfeld, Appellant Pro Se.
Helen F. Fahey, United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Richard Hirschfeld appeals the district court's orders (i) denying his motion to recuse the United States Attorney's office in the Eastern District of Virginia and his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214;  and (ii) denying his motion to recuse the district court judge.*  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Hirschfeld, Nos.  CR-90-142;  CA-95-1089-2 (E.D. Va.  Dec. 28, 1995;  Jan. 22, 1996).  We deny Appellant's motion for general relief, deny Appellee's motion to supplement the record, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We have jurisdiction over the denial of the motion to recuse because Appellant timely raised the claim in his informal brief.  See Smith v. Barry, 502 U.S. 244, 248-49 (1992)